          Case 2:20-cv-02044-JDW Document 3 Filed 06/10/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE:                                      :
JOHN GASSEW                                 :       CIVIL ACTION NO. 20-CV-2044
                                            :


                                            ORDER

       AND NOW, this 10th day of June, 2020, upon consideration of John Gassew’s pro se

Petition for Writ of Mandamus (ECF No. 1), it is ORDERED the Petition is DISMISSED as

frivolous, pursuant to 28 U.S.C. § 1915A(b)(1), for the reasons stated in the Court’s Memorandum.

                                            BY THE COURT:


                                            /s/ Joshua D. Wolson
                                            HON. JOSHUA D. WOLSON
                                            United States District Judge
